DETAILED ACTION
Summary
Claims 1-15, 18-22 are pending in the application. Claims 1-15, 18-22 are rejected under 35 USC 112(b).

Claim Objections
Claims 1 and 5 objected to because of the following informalities:
Claim 1 recites “ultrasound data samples” in line 6. It should recite “the ultrasound data samples”.
Claim 5 recites “ultrasound data samples” in line 2. It should recite “the ultrasound data samples”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a period of time” in line 10. It is not clear if this is referring to “a period of time” in line 6, or if this is setting forth a new period of time. Clarification is required. For the purposes of examination, the former definition will be used.

Claim 18 recites “the received plurality of ultrasound data samples” in lines 4 and 6. It is not clear if this is referring to “a first subset off received ultrasound data samples”, the “received ultrasound data samples”, or if it is setting forth new received ultrasound data samples. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to “received ultrasound data samples”.
Claim 18 recites “a period of time” in line 7. It is not clear if this is referring to “a period of time” in line 6, or if this is setting forth a new period of time. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 18 recites the limitation "the plurality of the ultrasound data samples" in line 10. It is not clear if this is referring to “the received plurality of ultrasound data samples” or if this is referring to different ultrasound data samples. Clarification is required. For the purposes of examination, the former definition will be used.  
Claim 18 recites “the plurality of the received ultrasound data samples” in line 10. It is not clear if this is referring to “the received plurality of ultrasound data samples”, or if this is referring to a broader set of ultrasound data samples. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Allowable Subject Matter
Claims 1-15, and 18-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 was amended to state “receive a plurality of the ultrasound data samples from the ultrasound transducer, wherein the plurality of ultrasound data samples are obtained from a period of time; calculate a plurality of first spectra for a first subset of the received ultrasound data samples, wherein the number of samples in 
Claims 14 and 18 recite substantially similar features to independent claim 1, and are non-obvious for substantially the same reasons. Dependent claims 2-13, 15, and 19-22 necessarily contain all the limitations of the non-obvious independent claims, and are non-obvious for substantially the same reasons. 

Response to Arguments
Applicant’s arguments, see page 11, filed 1/11/2022, with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 14, and 18 under 35 USC 103 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793